By the Court, Wallace, C. J.:
1. Insanity, when relied upon as a defense in a criminal case, is to be established by the prisoner by preponderating proof. It is an issue upon which he holds the affirmative, and before it can be availed of, he is bound to establish not only the fact of insanity, but insanity of the character—i. e., arising from such a cause as in point of law amounts to a defense. If, therefore, as here, there be a question as to whether the supposed insanity was the result of intoxication *489immediately indulged, or insanity caused by a habitual and long-continued intemperate use of ardent spirits, the burden is cast upon the prisoner of establishing it to be of the latter character.
2. There was no error in refusing the instruction asked by the prisoner as to the duty of the prosecution to prove by scientific analysis that the spots found upon the clothes and person of the prisoner were, in fact, spots of blood. If it had appeared, which it did not, that the prosecution had in fact caused such analysis to be made, and that, while it was in their power to submit its results to the jury, they nevertheless purposely withheld it, it might not have been inappropriate to call the attention of the jury to the fact; but this is not such a case, and we express no opinion upon the point.
3. But we think that the Court below erred in not giving the thirteenth instruction asked by the prisoner. It was as follows: “If the defendant be proved of good character as a man of peace, such good character may be sufficient to create or generate a reasonable doubt of his guilt, although no such doubt would have existed but for such good character.” This instruction embodies a proposition of law clearly correct in itself. It is in substantial accordance with the ruling of this Court in the case of The People v. Ashe (44 Cal. 288), and other cases following upon that case. The' instruction was refused by the Court below, “ because the Court instructed the jury on the same subject.” It is true that the Court did instruct the jury “on the same subject,” but obviously not to the same import or effect. The substituted instruction referred to by the Court as the reason for refusing the instruction as asked by the prisoner is in the following words: “The good character of the defendant is a circumstance in the case for your consideration in making up your verdict.”
As was well remarked by the counsel for the prisoner in argument here: “To say that which the Court said is not to add anything to the mere fact of letting the testimony in.” The prisoner had produced to the jury the evidence of several witnesses tending to show that his general char*490acter for peace and quietness of conduct was good; the evidence submitted by the prosecution tending to his inculpation was not direct, but circumstantial in its nature. It is important in every criminal case, and especially so when the inculpatory proof is circumstantial in its character, that the jury should be instructed, if the prisoner so request, that in determining whether or not he is guilty beyond a reasonable doubt, his good reputation, if he have such, as to traits involved in the charge, should be weighed as any other fact established, and that it may be sufficient to create a reasonable doubt as to his guilt. Whether or not, in the particular case in hand, it would do so, was a question for the consideration of the jury in deliberating on their verdict. Of course, it does not follow that the accused is to be acquitted, merely because he has established a good reputation. As we substantially said in The People v. Ashe (supra), there may be cases so made out that no character, however high, can make them doubtful, while there may be other cases in which a high character would produce a reasonable doubt, when without it, the evidence might be considered as establishing guilt beyond a reasonable doubt.
Judgment reversed, and cause remanded for a new trial.
Neither Mr. Justice Crockett nor Mr. Justice Rhodes expressed an opinion.